—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated February 25, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion as he failed to establish a prima facie case that the plaintiffs *302injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Belmonte v Collins, 261 AD2d 496; Rosmarin v Lamontanaro, 238 AD2d 567; Mendola v Demetres, 212 AD2d 515). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.